Appeal from a judgment of the Supreme Court (Feldstein, J.), entered May 3, 2007 in St. Lawrence County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
*853In 1992, petitioner was convicted of rape in the first degree, two counts of sodomy in the first degree, assault in the second degree and criminal possession of a weapon in the fourth degree. His conviction was affirmed upon appeal (People v Cropper, 202 AD2d 603 [1994], lv denied 84 NY2d 824 [1994]) and his subsequent motion pursuant to CPL article 440 was denied, as was his application for a writ of error coram nobis (People v Cropper, 242 AD2d 388 [1997]). Petitioner filed the instant application for a writ of habeas corpus alleging, among other things, that his arrest was the result of an illegal automobile stop and that he was never advised of his Miranda rights. Supreme Court denied the application, without a hearing, and petitioner now appeals.
A review of the petition reveals no issue that could not have been raised on direct appeal or in a collateral motion and, as such, his claims are not the proper subjects of this habeas corpus proceeding (see People ex rel. King v Bennett, 45 AD3d 1015, 1016 [2007]; People ex rel. Washington v Walsh, 43 AD3d 1217 [2007], lv denied 9 NY3d 816 [2007]). Moreover, inasmuch as petitioner would not be entitled to immediate release from prison even if his claims were successful, habeas corpus relief is unavailable here (see People ex rel. King v Bennett, supra; People ex rel. McDermott v Artus, 38 AD3d 957, 958 [2007], lv denied 8 NY3d 814 [2007]). Accordingly, we affirm.
Mercure, J.P, Carpinello, Rose, Malone Jr. and Kavanagh, JJ., concur. Ordered that the judgment is affirmed, without costs.